DETAILED ACTION
 
                                               Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35   U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are "pre-AIA " provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

This action is responsive to the reissue application filed 06/05/2019 which is a reissue of application 16/432,340 (U.S. Patent No. 9,673,099), issued on June 06, 2017.
Claims 1-44 are currently pending in the application. Claims 1-5 are original, and claims 6-44 are newly added in the preliminary amendment dated 06/05/2019.  Claims 1, 6, 29, and 35 are independent claims.   

Election/Restrictions
Newly submitted claims 6-44 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 6-44 are directed to an integrated circuit device which is separate and distinct from a fabricating method of an integrated device in claims 1-5.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for 
A divisional reissue application directed to the constructively non-elected invention should be filed. If the original patent claims are found allowable and no error (other than the failure to present the non-elected claims) is being corrected in the reissue application under examination, and a divisional application has been filed for the non-elected claims, further action in the application will be suspended, pending resolution of the divisional application. The claims to the original patented invention will continue to be examined and the non-elected claims (to any added invention(s)) will be held in abeyance in a withdrawn status. The non-elected claims will only be examined if filed in a divisional reissue application.
 
Reissue Applications
 
The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175 and MPEP § 1414.
Adding new device claims 6-44 which is independent and distinct from original method claims 1-5 is not an error upon which a reissue can be based.

Claims 1-5 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
declaration is set forth in the discussion above in this Office action.  

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jeng (US 2013/0122676).
Jeng, Figs. 1-11 and related text discloses the claimed fabricating method of an integrated circuit device, including the steps of providing a substrate 202 having a first region 218 and a second region 220 defined therein; forming a first fin 204 in the first region 218 and forming a second fin 204 in the second region 220 by using a mask ([0014]-[0015]); forming a first gate electrode 210 intersecting the first fin 204 in the first region 218 and forming a second gate electrode 210 intersecting the second fin 204 in the second region 220 (Fig. 2); forming a first recess 222 in the first fin 204 at either 
Jeng, paragraphs [0024]-[0027] discloses the concentration of the doped source/drain layer 502 could be selected between approximately 1 wt% and 10 wt%, and paragraphs [0030], [0044] discloses the well-known process of forming doped source/drain epitaxial regions 602, and suggests “The epitaxial source/drain regions may be suitably doped to depending on the configuration of the associated device”.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected different doping concentrations for in-situ doping the epitaxial first and second source/drain regions as suitable in the process for forming an integrated circuit in order to obtain a desired result as suggested by Jeng.

                                             Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hung discloses a related process for forming FinFETs including a well-known in-situ doping during epitaxial process for forming source/drain regions. ([0020])


Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan Nguyen whose telephone number is (571)272-1694. The examiner can normally be reached on Mon through Thu from 8:00 AM to 6:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Speer can be reached on 313-446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
Signed: 
/Tuan H. Nguyen/Primary Examiner, Art Unit 3991

Conferees:
/Minh Nguyen/ 
Primary Examiner, Art Unit 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991